  At the outset, Mr. President, my delegation 
would like to congratulate you on your unanimous 
election to guide the work of the thirty seventh 
session of the General Assembly. Your election is 
a recognition of your rich experience, personal 
qualities and statesmanship. It is also a fitting 
tribute to your country, the People’s Republic of 
Hungary, a country with which Ethiopia enjoys 
strong ties of friendship and cooperation, and a 
recognition of the outstanding contributions it 
has made towards peace and international 
understanding. I also pay a tribute to your 
predecessor, Mr. Kittani, for the skill with 
which he guided the work of the thirty sixth 
session. I should also like to take this 
opportunity to express the appreciation of my 
delegation to the Secretary General for the able 
manner in which he is serving the cause of peace 
and progress. Thirty seven years after its 
establishment, the United Nations is still far 
from meeting the challenge of ensuring 
international peace and security. As a result of 
the exacerbation of existing conflicts, the 
creation of new hotbeds of tension, the acute 
global economic crisis and the ever increasing 
danger of a nuclear holocaust, mankind today 
lives under the shadow of total annihilation. The 
ray of hope that flickered with the birth of the 
United Nations, which was conceived to avert 
conflicts and promote international peace and 
cooperation is, regrettably, being dimmed. 
Contrary to the obligations entered into by 
Member States under the Charter, and despite the 
lip service so readily paid to its lofty ideals, 
the violation of its cardinal principles is 
increasingly becoming a habit rather than an 
occasional lapse. Today, wars of aggression are 
openly condoned, dying tension revived, and new 
conflicts fomented. International law continues 
to be flouted with impunity by those in the well 
known imperialist circles, whose interest in 
exploitation and dreams of expansion have been 
undermined by the mighty tide of national 
liberation and social emancipation. The 
frustrating outcome of the second special session 
on disarmament is a reflection of the 
precariousness of the prevailing international 
situation. The unwillingness of some Members to 
be parties to the United Nations Convention on 
the Law of the Sea, which has been finalized 
after more than eight years of painstaking 
negotiations, could adversely affect one of the 
major undertakings of the United Nations. The 
lack of political will on the part of the 
developed world to make possible the launching of 
global negotiations on the new international 
economic order and the overall heightening of 
tension on a global scale are disturbing trends. 
Twenty two years ago the General Assembly adopted 
its historic Declaration on the Granting of 
Independence to Colonial Countries and Peoples. 
By invoking this Declaration, a number of 
countries gained their independence and joined 
the family of free nations. Yet colonialism and 
racism in their most vile forms continue to be 
practiced in southern Africa. The racist regime 
in Pretoria, with the political, economic and 
military support of its imperialist allies, 
continues not only to subjugate the black 
majority in South Africa but also to consolidate 
its colonial occupation of the international 
Territory of Namibia. Harassment, imprisonment, 
torture and racial indignity are the daily lot of 
the masses of South Africa and Namibia, who have 
been cruelly deprived of even the most basic 
human rights and fundamental freedoms. 
Furthermore, the	regime, acting as the 
agent of imperialism, is busy sowing the seeds of 
terrorism and destabilization in the entire sub 
region of southern Africa. The frontline States 
have become prime targets for unprovoked acts of 
aggression by racist Pretoria. To us Africans, 
and indeed to all peoples the world over that 
cherish peace and freedom, the delay in Namibia’s 
accession to independence and the attempt to 
perpetuate the policy of apartheid in South 
Africa are outrageous in the extreme. The 
international community is fully aware that the 
terrorist regime in Pretoria, in collusion with 
its imperialist allies, is leaving no stone 
unturned in its bid to keep Namibia in its 
Fascist clutches. The independence process of 
Namibia has stalled because of Pretoria’s 
intransigence and the acquiescence of the Western 
contact group in its dilatory tactics. Without 
the accession of Namibia to genuine independence 
and the complete dismantling of the racist 
edifice of apartheid objectives to which all of 
us appear to be committed durable peace in 
Africa, and indeed in the world at large, will 
remain elusive. We therefore cannot and must not 
allow the obstructionist and dilatory tactics of 
Pretoria to delay or compromise the inevitable 
independence of Namibia. In this connection 
Ethiopia once again calls for the speedy 
implementation of Security Council resolution 
433. We reject each and every stratagem designed 
to introduce questions that are of no relevance 
to the issue and fall strictly within the purview 
of the sovereign jurisdiction of independent 
States. Indeed, we strongly condemn the contrived 
issue of the so called Cuban presence in Angola 
as a blatant and impudent infringement of the 
sovereign rights of the People’s Republic of 
Angola. While supporting all viable initiatives 
within the framework of the United Nations plan 
for Namibia, Ethiopia believes that, in the 
absence of the political will to impose 
comprehensive and mandatory sanctions, resolution 
433 will remain a dead letter. In the present 
circumstances, Ethiopia feels duty bound to 
continue to render political support and material 
assistance, within its modest means, for the 
intensification of the legitimate armed struggle 
being so resolutely waged by SWAPO, the sole and 
authentic representative of the people of 
Namibia. Furthermore, Ethiopia pledges its 
unswerving support for the oppressed people of 
South Africa in their struggle to build a 
democratic society based on racial equality and 
majority rule. Similarly, Ethiopia reaffirms its 
support for and solidarity with the peoples and 
Governments of the frontline States of southern 
Africa, which must remain vigilant in defense of 
independence and human dignity against an 
undeclared war by the Fascist Pretoria regime. 
Pretoria, having failed in its strategy of 
maintaining racist and colonial regimes around 
its borders, has now embarked on establishing in 
southern Africa a belt of instability as yet 
another weapon for the defense of the abhorrent 
system. Today it is not only Angola that is the 
target of racist and imperialist forces. Lesotho, 
Mozambique and Zimbabwe, as well as Seychelles, a 
State that has no common boundary with South 
Africa, are under the constant threat of acts of 
banditry and sabotage emanating from South 
Africa. Indeed, armed bandits and mercenaries 
organized and trained by the Fascist regime of 
South Africa with the connivance of international 
imperialism are at this very moment carrying out 
acts of terrorism, murder and pillage in the 
People’s Republic of Mozambique. In the face of 
these developments, the international community 
must therefore render both diplomatic and 
material assistance to Mozambique in accordance 
with the relevant resolutions of the United 
Nations, to enable that country to strengthen its 
defense capabilities to ensure respect for its 
sovereignty and territorial integrity. In this 
regard, it is with great pleasure that I hail the 
victory once again scored by the people and 
Government of Seychelles over the forces of 
racism and imperialism. Encircled by a chain of 
military bases and interventionist forces, my own 
country is under constant danger. The forces of 
reaction, subversion, armed banditry and 
terrorism, bankrolled and equipped by 
international imperialism and its surrogates, are 
orchestrated to undermine the unity, sovereignty 
and territorial integrity of my country. Rocked 
by internal crises and strife, the despotic 
regime of Mogadishu has, since early July 1982, 
been making allegations of an Ethiopian invasion 
of its territory. With regard to those unfounded 
and self serving allegations, there are a number 
of facts that the international community needs 
to bear in mind. First, Ethiopia neither covets 
nor has it ever claimed any portion of the 
territory of Somalia. On the contrary, it is 
Somalia which, in a systematic violation of the 
terms of United Nations instruments that brought 
about its emergence in 1960 as an independent 
country on the map of Africa, continues to be 
obsessed by an expansionist dream at the expense 
of its neighbors. Contrary to the cardinal 
principles of the Charter and to the decisions of 
the United Nations and the Organization of 
African Unity, Somalia has over the past two 
decades repeatedly committed a series of brazen 
aggressions against its neighbors, especially my 
country, with the purpose of realizing its 
territorial ambitions. Secondly, the 
international community, including those members 
that are today cynically shedding crocodile tears 
over the conveniently fabricated invasion of 
Somalia by Ethiopia, can surely testify to the 
fact that it was Somalia which committed an 
unprovoked and massive aggression against my 
country in July 1977. Since Ethiopia was in the 
midst of a far reaching revolution, the Mogadishu 
regime, in collusion with its imperialist and 
reactionary allies, had calculated that the time 
was opportune to strike at my country with a view 
to realizing Somalia’s expansionist ambitions and 
destabilizing the Ethiopian revolution. In this 
connection, it may be recalled that even when the 
invading army had penetrated 700 kilometers into 
Ethiopian territory, the Ethiopian defense forces 
that routed the invading army early in the 
following year did not sweep the enemy to the 
shores of the Indian Ocean in hot pursuit, even 
though they had the capacity and the moral right 
to do so. As everyone will recall, our defense 
forces stopped at the international boundary 
between the two countries. That is an undeniable 
fact. Similarly, the record of Ethiopia’s policy 
of good neighbourliness and mutually beneficial 
cooperation with its other neighbors, namely, the 
Republics of Djibouti, Kenya and the Sudan, 
eloquently speaks fbr itself. The national 
objective of our revolution has been repeatedly 
stated on several occasions. If Ethiopia has 
declared any war, it is a war on the enemies of 
mankind: hunger, disease and ignorance. Our 
revolution is irrevocably committed to advancing 
the material and spiritual wellbeing of the 
Ethiopian people. The linchpin of our foreign 
policy is likewise peace, progress and the 
promotion of good neighbourliness. Since the 
achievement of those objectives compels us to 
devote all our energies and resources to national 
reconstruction, Ethiopia has neither the need nor 
the intention to launch an invasion against 
Somalia. It is obvious that the myth of the 
Ethiopian invasion has been fabricated by 
Mogadishu and its imperialist and reactionary 
patrons as a convenient pretext both to arm 
Somalia to pursue its territorial ambitions 
against its neighbors and to strengthen the 
imperialist military bases and the 
interventionist forces in Somalia. The truth is 
that under the leadership of the Somalia 
Salvation Democratic Front and the Somalia 
Liberation Movement, the Mejertin, Issaq, 
Dulbahanti, Haberawel and other oppressed 
nationalities of Somalia have taken up arms to 
rid themselves of the tyranny of the oligarchy 
based in the Merehan clan. The popular movements 
to which I have just referred have repeatedly and 
unequivocally declared to the world that they 
take full responsibility for the civil war now 
raging in Somalia. Hence, no amount of gross 
fabrication and distraction on the part of the 
Mogadishu regime and its collaborators can 
conceal the realities of the situation. 
Furthermore, it is evident that international 
imperialism and its surrogates in the area, 
particularly the archaic feudal potentates who 
could not even unite to combat genocide and help 
the Palestinian children falling at their 
doorsteps, are shamelessly echoing Somalia’s 
allegations. In their policy statements in the 
general debate of the current session and in 
other forums, those Governments have, 
regrettably, expressed concern over an alleged 
interState conflict in the Horn of Africa. To be 
concerned about the actual state of relations 
between two neighboring countries is one thing, 
but to lament an internal turmoil within a given 
country, a turmoil arising from an oppressive 
rule, is a totally different matter. My 
Government therefore reiterates its categorical 
and unequivocal rejection of the baseless 
allegations levelled against Ethiopia and once 
again calls upon the Governments that show such 
misplaced concern to see the situation for what 
it is, namely, an internal struggle between the 
regime in Mogadishu and liberation forces opposed 
to its oppressive rule. In this context, I must 
underscore the fact that some of those 
Governments that are currently raising a false 
alarm were either arming and financing the 
aggressor or maintained a dead silence in 1977, 
when Ethiopia was the victim of Somalia’s 
aggression. The position they have taken now is 
thus as transparent as it is self serving. Let me 
reaffirm once again that peace in the Home of 
Africa will reign only when Somalia eschews its 
territorial claims over its neighbors. The 
benefactors of the Mogadishu regime could 
therefore make a positive contribution to the 
restoration of peace and stability in the area if 
they could persuade it to abide by the cardinal 
principles and decisions of the United Nations, 
the nonaligned movement, and the OAU, including 
the decisions of the eighteenth session of the 
Assembly of Heads of State and Government of the 
OAU, held at Nairobi in August 1981. Providing it 
with weapons and funds indulge in an unrealizable 
dream and destructive ventures can only 
exacerbate tension and conflict in the Horn of 
Africa. Africa’s endeavors to forge continental 
unity have often been the target of bedevilment 
and attacks by its enemies. In spite of the 
numerous obstacles that the enemies of unity have 
set before it over the last 19 years, African 
unity still remains a force to be reckoned with. 
The OAU, which was conceived to ensure the 
freedom and peace as well as the economic 
development of our continent, has in the last 19 
years scored remarkable achievements. Only its 
detractors would dare deny its outstanding 
contributions to the decolonization process. 
Nevertheless, imperialist forces to whose 
interests the success of the Organization has 
proved detrimental have left no stone unturned in 
their devious machinations to drive a wedge 
between the ranks of its membership. Africa’s 
strength stems from its unity. Even with the 
pressure being exerted against it by its 
imperialist racist adversaries, Africa is 
resolved not only to determine the course of its 
own development but also to contribute to the 
peace and security of the rest of the world. We 
are therefore convinced that the OAU will remain 
strong and viable to enable Africa to speak with 
one voice and to guide effectively the common 
destiny of the sons and daughters of our great 
continent. Despite the best efforts of the United 
Nations, peace in the Middle East still remains 
elusive. The return of all Arab lands occupied 
since 1967 to their rightful owners, the exercise 
of the right to self determination by the 
Palestinian people, including its right to an 
independent homeland in Palestine, and respect 
for the sovereignty and security of all the 
countries in the area will go a long way towards 
ensuring durable peace in that region. Israel’s 
recent invasion of Lebanon and the resulting loss 
of life and destruction of property have once 
again thrown the entire region into turmoil. The 
subsequent massacre in west Beirut of innocent 
people, after the withdrawal of Palestinian 
combatants under a guarantee of the safety of 
their families and other civilians, has shocked 
and angered the international community. Ethiopia 
condemns in the strongest terms possible the 
genocide perpetrated against the Palestinian 
people and supports the call for an international 
investigation of the massacre in west Beirut. In 
any event, Israel and its imperialist allies 
cannot escape responsibility for that shameless 
and inhuman episode. Theimperatives of peace in 
the Middle East demand that Israel immediately 
withdraw from the entire territory of Lebanon and 
unequivocally recognize the right of the 
Palestinian people to a national homeland of its 
own. Ethiopia reiterates its full support for the 
exercise by the people of Western Sahara of its 
inalienable right to self determination and 
independence in accordance with the relevant 
resolutions of the United Nations and the OAU. My 
Government strongly deplores the arrogant 
imperialist interference in the internal affairs 
of sovereign States in Central and Latin America. 
We reaffirm Ethiopia’s solidarity with the 
Nicaraguan revolution and the gallant fighters in 
Central America struggling against imperialism to 
reassert their inalienable right to guide their 
own destinies. In Asia, Viet Nam, Kampuchea and 
Afghanistan are endlessly becoming targets of 
imperialist provocation and slanderous campaigns. 
My Government is convinced that the thomy 
problems of South East Asia and SouthWest Asia 
could be resolved by the peoples concerned 
without outside interference. My Government also 
supports all endeavors aimed at promoting 
understanding between and the peaceful 
reunification of the two Koreas. With regard to 
Cyprus, Ethiopia strongly supports all positive 
efforts designed to bring to an end speedily all 
factors of disharmony and instability. My 
delegation insists that the independence, unity, 
territorial integrity and nonaligned status of 
Cyprus be fully respected. The reversal of 
detente and the accelerating pace of the arms 
race, coupled with the acquisition of new 
military bases and the provocative behavior of 
some States, have often again revived the 
dangerous era of the cold war. In the Race of the 
deteriorating international situation and the 
production, stockpiling and deployment of ever 
more deadly weapons of mass destruction, peace 
has today become the overriding concern not only 
of Governments but also of people everywhere, as 
has been demonstrated by the mounting public 
protests around the world. In the light of the 
growing threat of a nuclear holocaust, we are 
convinced that urgent and concrete measures must 
be taken to halt and reverse the arms race, 
particularly in its nuclear aspect, until the 
attainment of our ultimate objective of general 
and complete disarmament under effective 
international control. The ongoing negotiations 
on strategic arms reduction prompt us not to lose 
hope despite the many failures we have 
encountered in our collective endeavors in this 
field. The expectations and hopes of the 
international community for a successful 
conclusion to the second special session of the 
General Assembly devoted to disarmament were 
shattered. Obviously the main responsibility for 
that failure is borne by the very forces which 
have embarked on a policy of massive rearmament 
and advocacy of dangerous military doctrines such 
as that of a limited nuclear war. We therefore 
call upon the Powers in the North Atlantic Treaty 
Organization to demonstrate good will and 
cooperation in expediting negotiations on the 
comprehensive programme of disarmament so that it 
can be adopted at an early date. The unilateral 
undertaking by the Soviet Union not to be the 
first to use nuclear weapons is a significant 
step coupled with a reciprocal commitment by the 
other nuclear weapon States, would prevent the 
outbreak of nuclear war. At its current session 
the General Assembly has before it two important 
additional items also proposed by the Soviet 
Union. While the first deals with the urgent task 
of the complete and general prohibition of 
nuclear weapon tests, the second proposal 
underscores the growing need to redouble the 
efforts aimed at the elimination of the threat of 
nuclear war and the protection of peaceful 
nuclear facilities. As a party to the Treaty on 
the Nonproliferation of Nuclear Weapons, Ethiopia 
not only welcomes these important proposals but 
also urges all Member States to seize the 
opportunity they provide to halt the arms race, 
to prevent the spread of nuclear weapons and the 
outbreak of nuclear war andto enhance the 
development of peaceful nuclear technology. 
Despite the adoption by the General Assembly of 
the Declaration of the Indian Ocean as a Zone of 
Peace, the expansion or modernization of existing 
military bases and the acquisition of new ones in 
the area, as well as the deployment of rapid 
intervention forces and weapons of mass 
destruction, are being highly intensified. Those 
actions, contrary to the decisions of the United 
Nations, continue to endanger international peace 
and security. In the light of those alarming 
developments, the holding of a conference on the 
Indian Ocean is surely long overdue. We are 
therefore compelled to reiterate our demand for 
the convening of the Conference on the Indian 
Ocean, in Colombo, in the first half of 1983, as 
called for by the relevant resolutions of the 
General Assembly. Similarly, Ethiopia attaches 
considerable importance to the signing, speedy 
ratification and implementation of the United 
Nations Convention on the Law of the Sea. An 
examination of the international economic 
situation, regrettably, shows an increasing 
resistance on the part of certain industrialized 
countries to instituting structural changes in 
the existing system of international economic 
relations. The continuing deterioration in the 
situation of developing countries is assuming 
alarming proportions, while the economies of the 
least developed countries are on the verge of 
collapse. The burden of indebtedness, the low 
level of foreign exchange earnings, balance of 
payments difficulties, instability of commodity 
prices, rising import bills, low level of 
agricultural productivity and food shortages 
remain the general characteristics of the 
economies of the developing countries. In the 
midst of the grim world economic situation, the 
condition of most African countries should be a 
matter of the utmost concern to the international 
community. It is rather sad to witness today that 
in Africa food shortages caused by the shortfalls 
in agricultural output, low productivity, 
changing ecological and unfavorable weather 
conditions pre in the process of creating the 
simplest form of dependence of the continent for 
its food on the developed North. Food aid has 
tended in recent years to become a permanent 
feature of international assistance to the 
African countries. Today there are no fewer than 
21 countries seeking special assistance from the 
United Nations because of their incapacity to 
withstand even mild shocks to their economies. 
This deteriorating situation has been a 
consequence of the basic structural constraints 
and other serious limitations. As a result most 
African countries, especially the least developed 
ones, have been forced out of the mainstream of 
international economic life. Unless the 
international community urgently implements on a 
priority basis the Substantial New Programme of 
Action for the 1980s for the Least Developed 
Countries, adopted at the Paris Conference the 
grave economic situation of these countries could 
soon reach an irreversible state. Indeed, we 
cannot envisage a solution to the problem of the 
world economic crisis in general and the least 
developed countries in particular unless the 
developed countries make a major political 
decision to accept and institute fundamental 
changes in the present international economic 
system. The growing anarchy in international 
relations and the ever present threat of a 
nuclear holocaust indicate that mankind has 
reached a very critical point in history. In the 
present circumstances, even decisions by 
individual States, let alone those taken 
collectively, are bound to affect the very 
survival of mankind and its civilization. While 
peace and progress are the overriding concern of 
humanity, war and destruction appear to be the 
hallmark of our era. In this regard, the head of 
State of my country, Chairman Mengistu Haile 
Mariam, in his statement to the Ethiopian people 
on the occasion of the eighth anniversary of the 
Ethiopian Revolution, said the following: Today, 
peace is the most vital issue for which the 
people of the entire world raise their voice in 
unison. The demand for the preservation and 
strengthening of peace, which at present figures 
top on the agenda of the entire peoples of the 
world, is also the demand of Ethiopia. The 
worldwide struggle for peace cannot also be seen 
separately from the struggle for national 
liberation, for a just international economic 
order, for democracy and social process. Unless 
mankind, collectively and with the utmost 
urgency, addresses itself to the serious 
challenges facing it today the consequences will 
be very grave indeed. Not only is the noble goal 
of the United Nations to save succeeding 
generations from the scourge of war likely to 
remain a mere ideal, but there may be neither a 
generation to succeed nor a war from which to 
save it. We must therefore take the present 
international crisis as an opportunity for 
introspection and a time for decision to map out 
a strategy to save humanity from the impending 
global catastrophe. In such a strategy 
international confrontation must yield to 
international cooperation. Scrupulous adherence 
to the principles and purposes of the Charter of 
the United Nations must be consistently pursued 
and upheld. Each and every Government must 
exercise political wisdom, eschew political 
expediency and act, at all times, in the long 
term and broader interest of mankind. The time to 
rise to the supreme challenge of our times is 
now, for tomorrow may well be too late.
